DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 16/925,709 filed on 07/17/2020.
Claims 1-20 have been examined and are pending in this application; claims 1, 6, 11 and 16 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/07/2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4, 5, 9, 10, 14, 15, 19 and 20 are objected to because of the following informalities: please replace [IF] with [WHEN].  Appropriate correction is required.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malladi et al. (US 2015/0365880 A1).
Regarding claims 1 and 11, a method for transmitting system information, comprising:
generating a system information block SIB, [generating a system information block comprising a plurality of parameters related to a base station, (Malladi et al., Paragraph 7)],
and sending the SIB in N time units of a SIB period, wherein a first time unit of the N time units includes a redundancy version number of the SIB that is set to 0, [Figure 8, Ref # CET which represents the subframe used to transmit the Sib in 1 ms period, (Malladi et al., Paragraph 69 and 76)],
the SIB period comprises T time unit groups, [Figure 14, CET],  
and the T time unit groups comprise T.sub.P SIB candidate sending time unit groups, [Figures 9 and 10], wherein T.sub.P.<T, each of the T time unit groups comprises a plurality of time units for a clear channel assessment (CCA), [the base station 105-c may transmit a SIB during a CCA-exempt transmission (CET) subframe associated with the base station 105, (Malladi et al., Paragraphs 12 and 76)], and each of the T.sub.P SIB candidate sending time unit groups comprises r SIB candidate sending time units, [The CET subframe may be periodic (e.g., every 80 ms), and the SIB may be transmitted at each instance of the CET. Additionally, the SIB module 550 may cause the base station 105-c to perform a CCA prior to a non-CET subframe that is associated with opportunistic SIB transmissions, (Malladi et al., Paragraph 76)],
and wherein N is a total quantity of SIB candidate sending time units comprised in one or more of the T.sub.P SIB candidate sending time unit groups that the CCA is successful, and N.ltoreq.T.sub.P.times.r, [the SIB may transmit different redundancy versions of the SIB at different time intervals. For example, the SIB module 550 may cause a first redundancy version of the SIB to be transmitted during CET subframes, a second redundancy version of the SIB to be transmitted during a first interval of non-CET subframes associated with opportunistic SIB transmissions, a third redundancy version of the SIB to be transmitted during non-CET subframes associated with opportunistic SIB transmissions, (Malladi et al., Paragraph 77)].

Regarding claims 2 and 12, the method wherein a redundancy version number of the SIB sent in a first SIB sending time unit in each SIB candidate sending time unit group in the SIB period is 0, [Malladi et al., Paragraphs 77 and Claim 6].

Regarding claims 3 and 13, the method wherein a redundancy version number Rv of the SIB sent in an m.sup.th SIB sending time unit in a SIB candidate sending time unit group in the SIB period satisfies Rv = 3 2 .times. k %4 , ##EQU00022## wherein k satisfies k=(m-1) % 4, 0<m.ltoreq.r, m is a positive integer, .left brkt-top..right brkt-bot. represents a rounding up operation, and % represents a modulo operation, [Malladi et al., Paragraph 77 and Claim 6].

Regarding claims 4 and 14, the method wherein if a CCA succeeds in a current SIB candidate sending time unit group and a SIB candidate sending time unit group immediately preceding the current SIB candidate sending time unit group, a redundancy version number Rv of the SIB sent in an m.sup.th SIB sending time unit in the current SIB [Malladi et al., Paragraph 76].

Regarding claims 5 and 15, the method wherein if the CCA is successful in a current SIB candidate sending time unit group, and the CCA fails in a SIB candidate sending time unit group immediately preceding the current SIB candidate sending time unit group, a redundancy version number Rv of the SIB sent in an m.sup.th SIB sending time unit in the current SIB candidate sending time unit group satisfies Rv = 3 2 .times. k %4 , ##EQU00024## wherein k satisfies k=(m-1) % 4, 0<m.ltoreq.r, m is a positive integer, .left brkt-top..right brkt-bot. represents a rounding up operation, and % represents a modulo operation, [Malladi et al., Paragraph 68].

Regarding claims 6 and 16, a method for receiving system information, comprising:
receiving a system information block SIBS in N time units of a SIB period, [generating a system information block comprising a plurality of parameters related to a base station, (Malladi et al., Paragraph 7)], wherein a first time unit of the N time units includes a redundancy version number of the SIB that is set to 0, [Figure 8, Ref # CET which represents the subframe used to transmit the Sib in 1 ms period, (Malladi et al., Paragraph 69 and 76)], [Figure 14, CET],  and the T time unit groups comprise T.sub.P SIB candidate receiving time unit groups, wherein T.sub.P.ltoreq.T, each of the T time unit groups comprises a plurality of time units for a clear channel assessment (CCA), [the base station 105-c may transmit a SIB during a CCA-exempt transmission (CET) subframe associated with the base station 105, (Malladi et al., Paragraphs 12 and 76)], and each of the T.sub.P SIB candidate sending time unit groups comprises r SIB candidate receiving time units, [The CET subframe may be periodic (e.g., every 80 ms), and the SIB may be transmitted at each instance of the CET. Additionally, the SIB module 550 may cause the base station 105-c to perform a CCA prior to a non-CET subframe that is associated with opportunistic SIB transmissions, (Malladi et al., Paragraph 76)], and wherein N is a total quantity of SIB candidate receiving time units comprised in one or more of the T.sub.P SIB candidate receiving time unit groups that the CCA is successful, and N.ltoreq.T.sub.P.times.r, [the SIB may transmit different redundancy versions of the SIB at different time intervals. For example, the SIB module 550 may cause a first redundancy version of the SIB to be transmitted during CET subframes, a second redundancy version of the SIB to be transmitted during a first interval of non-CET subframes associated with opportunistic SIB transmissions, a third redundancy version of the SIB to be transmitted during non-CET subframes associated with opportunistic SIB transmissions, (Malladi et al., Paragraph 77)], 
and parsing the SIB received in the N time units in the SIB period, [the SIB may be received during a CET subframe associated with the base station. The CET subframe may be periodic (e.g., every 80 ms), and the SIB may be received at each instance of the CET. Additionally, the SIB module 750 may be received at non-CET subframes associated with opportunistic SIB transmissions, (Malladi et al., Paragraph 120)].

Regarding claims 7 and 17, the method wherein a redundancy version number of the SIB received in a first SIB receiving time unit in each SIB candidate receiving time unit group in the SIB period is 0, [Malladi et al., Paragraphs 77 and Claim 6].

Regarding claims 8 and 18, the method wherein a redundancy version number Rv of the SIB received in an m.sup.th SIB receiving time unit in a SIB candidate receiving time unit group in the SIB period satisfies Rv = 3 2 .times. k %4 , ##EQU00025## wherein k satisfies k=(m-1) % 4, 0<m.ltoreq.r, is a positive integer, .left brkt-top..right brkt-bot. represents a rounding up operation, and % represents a modulo operation, [Malladi et al., Paragraphs 77 and Claim 6].

Regarding claims 9 and 19, the method wherein if a CCA succeeds in a current SIB candidate receiving time unit group and a SIB candidate receiving time unit group immediately preceding to the current SIB candidate receiving time unit group, a redundancy version number Rv of the SIB received in an m.sup.th SIB sending time unit in the current SIB candidate receiving time unit group satisfies Rv = 3 2 .times. k %4 , ##EQU00026## wherein k satisfies k=[(n-1).times.r+m] % 4, 0<m.ltoreq.r, where n indicates that the current SIB candidate receiving time unit group is an n.sup.th time unit group in consecutive time unit groups of the T.sub.P SIB candidate receiving time unit groups that the CCA is successful, m and [Malladi et al., Paragraph 76].

Regarding claims 10 and 20, the method wherein if the CCA is successful in a current SIB candidate receiving time unit group, and the CCA fails in a SIB candidate receiving time unit group immediately preceding the current SIB candidate receiving time unit group, a redundancy version number Rv of the SIB received in an m.sup.th SIB sending time unit in the current SIB candidate sending time unit group satisfies Rv = 3 2 .times. k %4 , ##EQU00027## wherein k satisfies k=(m-1) % 4, 0<m.ltoreq.r, .left brkt-top..right brkt-bot. represents a rounding up operation, and % represents a modulo operation, [Malladi et al., Paragraph 68].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478